EXHIBIT EDCI Holdings, Inc. Announces 1Q2009 Results NEW YORK – May 8, 2009 – EDCI Holdings, Inc. (NASDAQ: EDCI) (“EDCI”), the holding company for Entertainment Distribution Company, Inc., the majority shareholder of Entertainment Distribution Company, LLC (“EDC”), a European provider of supply chain services to the optical disc market, today reported 1Q2009 financial results. 1Q2009 Highlights ● EDCI Cash and Cash Equivalents: $51.9 million or $7.74/share outstanding at 03/31/2009. This compares to $52.6 million or $7.86 per share outstanding at 12/31/2008. ● EDCI Share Repurchase Blacked Out: Due to delayed release of EDCI 4Q2008 results on 03/31/2009, no EDCI shares could be repurchased during 1Q2009; current blackout period ends 05/14/2009, with share repurchasing capability again open 05/15/2009 – 06/30/2009. ● EDCI Cash Burn Rate: Budgeted annual 2009 cash burn rate conservatively estimated at $3.6 million, or approximately $0.54/share outstanding at 03/31/2009, but aggressive cost cutting targeting annual 2009 cash burn rate of $3.0 million, or $0.45/share outstanding at 03/31/2009. ● EDC Debt Declined 10% in 1Q2009: $10.3 million in long-term debt at 12/31/2008 declined to $9.3 million at 03/31/2009. This compares to estimated value of Kings Mountain real estate of $7 million. ● EDC International 1Q2009 Revenue Down 30% Y/Y: 13% Y/Y Disc volume decline and strong dollar translation impact drove 1Q2009 revenue decline of (30%)Y/Y to $41.3 million. ● EDC Blackburn - Hannover Consolidation: EDC plans to cease operations at its Blackburn, UK facility and manufacture all Universal volume at its Hannover, Germany plant. “The 1Q2009 was the second consecutive brutally difficult quarterly period to be in the CD manufacturing and distribution business, as mid-teen Disc volume declines previously infecting the U.S. broke out in EDC’s now exclusively European operations,” said Robert L.
